     Case 2:19-cv-10363-TJH-E Document 19 Filed 07/16/20 Page 1 of 1 Page ID #:69




 1
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 2

 3
     DAVID VACCARO, individually and )                Case No.
 4
     on behalf of all others similarly situated, )
 5                                               )    2:19-cv-10363-TJH-
     Plaintiff,                                  )    ORDER TO DISMISS WITH
 6
                                                 )    PREJUDICE AS TO PLAINTIFF
 7   v.                                          )    AND WITHOUT PREJUDICE AS
                                                      TO CLASS CLAIMS. [JS-6]
 8
                                                 )
     NEXTDOOR.COM, INC.,                         )
 9                                               )
10                                               )
                  Defendant.
                                                 )
11
                                                 )
12

13
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
14
     this matter is dismissed in its entirety with prejudice as to the named Plaintiff, and
15
     without prejudice as to the Putative Class alleged in the complaint, pursuant to
16
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
17
     costs and attorneys’ fees.
18

19
     Dated: JULY 16, 2020
20

21

22

23                                     _______________________________
                                       Hon. TERRY J. HATTER, JR.,
24
                                       UNITED STATES DISTRICT JUDGE
25

26

27

28




                                          Order to Dismiss - 1
